        Case 1:17-cv-07777-JMF-KNF Document 30 Filed 08/23/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------X
IRENE ALTAGRACIA RODRIGUEZ FERMIN,

                           Plaintiff,                                Civil Action No.:
                                                                     1:17-cv-07777-WHP-KNF (JMF)

         - against -

COMMISSIONER OF SOCIAL SECURITY,

                           Defendant.                                NOTICE OF MOTION

-----------------------------------------------------------X

         PLEASE TAKE NOTICE that upon all the prior proceedings filed and the attached

affirmation, memorandum, and Exhibits, the undersigned moves this Court, on submission, for an

order awarding attorney’s fees under 42 U.S.C. § 406(b).

Dated: January 5, 2021


                                                       By:     /s/ Daniel Berger
                                                               Daniel Berger, Esq.
                                                               1000 Grand Concourse, Suite 1-A
                                                               Bronx, NY 10451
                                                               (718) 588-4715
                                                               Fax: (718) 588-7319
                                                               Email: danielbergeresq@aol.com



       The motion is GRANTED, substantially for the reasons set forth in the supporting Memorandum
       of Law, see ECF No. 25, and in the Commissioner's response, see ECF No. 29.

       The Clerk of Court is directed to terminate ECF No. 23.

                                                                    SO ORDERED.




                                                                    August 23, 2021
